Citation Nr: 1328009	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  12-20 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served as a Philippine Scout in the U.S. Army from May 1946 to March 1949.  He died in December 2000, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the RO in Manila, the Republic of the Philippines that determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for the cause of the Veteran's death (one basis for Dependency and Indemnity Compensation (DIC)).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the cause of the Veteran's death in an August 2002 rating decision and properly notified the appellant, who did not appeal that decision. 

2.  The additional evidence received since that August 2002 rating decision is either cumulative or redundant of evidence already of record and considered in that decision, and does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2012). 

2.  New and material evidence not having been submitted, the claim for service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist the claimant in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  When VA receives a complete or substantially complete application for benefits, it is required to (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain or assist the claimant in obtaining; and (3) inform the claimant of the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Also when, as here, there is a petition to reopen a claim that has been previously considered, denied, and not appealed, the notice must also specify the basis of the denial in the prior decision by describing the evidence necessary to substantiate the element(s) required to establish entitlement to service connection that was found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Here, a May 2011 letter was sent to the appellant prior to the June 2011 rating decision on appeal.  This letter informed her of the type of information and evidence required to substantiate this claim - to include the need to submit new and material evidence to reopen the claim, advised her of the basis for the prior denial of this claim, and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.  See Kent, supra.  

So she has received all required VCAA notice concerning this claim.  Moreover, she has not alleged any prejudicial error in the content or timing of the notice she received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), she, not VA, has this burden of proof of showing there is a notice error in timing or content and that it is unduly prejudicial - meaning outcome determinative of her claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the appellant with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that in this case, a VA medical opinion is not required under 38 U.S.C. § 5103A(a), as new and material evidence has not been received to reopen the claim and there is no evidence supporting the appellant's theory of causation, and thus there is no reasonable possibility that such assistance would aid in substantiating the claim.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); Shade v. Shinseki, 24 Vet. App. 110 (2010).


Law and Regulations

The law provides Dependency and Indemnity Compensation (DIC) for a spouse of a veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310  (West 2002).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship of nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Active tuberculosis is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be established for certain tropical diseases manifested to a compensable degree within a presumptive period following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(b) (2012).  Malaria is a tropical disease with a presumptive period of one year.  38 C.F.R. § 3.307(b).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Malaria is not a "chronic disease" listed under § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection for malaria.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, active tuberculosis is such a chronic condition under 38 C.F.R. § 3.309(a). 

New and Material Evidence

In the June 2011 rating decision, the RO found that new and material evidence had not been received to reopen the previously denied claim for service connection for the cause of the Veteran's death.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible). 

The appellant submitted her original claim for service connection for the cause of the Veteran's death in September 2001.  In an unappealed August 2002 rating decision, the RO denied entitlement to service connection for malaria, for accrued benefits purposes.  In another August 2002 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death, finding that there was no evidence that his death was related to service or a service-connected disability, and noting that his service treatment records were unavailable.  The RO properly notified the appellant of this denial, she did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2012). 

The evidence of record at the time of the prior final August 2002 rating decision included service personnel records and a record from the National Personnel Records Center showing that he had honorable service as a Philippine Scout in the U.S. Army from May 1946 to March 1949, and that his service treatment records were unavailable.  The evidence of record also included the Veteran's VA Form 21-526 (Veteran's Application for Compensation or Pension) dated in December 1999 in which he stated that he was ill and had recently been treated for "kidney trouble."  A note on this form apparently written by a physician reflects that in November 1997, he was treated for pyelonephritis secondary to benign prostatic hypertrophy and pulmonary tuberculosis.  The record also included a sworn affidavit by the Veteran that he was hospitalized for malaria for three months in 1947 in a U.S. Army Hospital.  The evidence of record also included a report of a December 1999 urinalysis, and a report of a December 1999 chest X-ray study showing that he had minimal pulmonary tuberculosis of the right upper lung.  The evidence of record showed that the Veteran had no established service-connected disabilities at the time of his death.

Other records on file at the time of the prior denial also include statements from the appellant contending that the Veteran's death was related to "diseases or injury in or incurred in or aggravated in the U.S. Army Philippine Scout active service," to include malaria, copies of the Veteran's death certificate showing that he died in December 2000 and listing the immediate cause of death as hypoxia and aspiration pneumonia, and the underlying cause as chronic obstructive pulmonary disease (COPD).  Additional evidence of record included private medical records dated in July and August 2000 reflecting treatment for nephrolithiasis with a renal cyst and minimal pulmonary tuberculosis, and terminal medical records reflecting treatment for aspiration pneumonia in December 2000.  The evidence of record included a September 2001 letter by a private physician, O.R., who summarized the Veteran's treatment in 2000, for tuberculosis pneumonia symptoms and dyspnea.  The appellant submitted a NA Form 13055 dated in September 2001 requesting information regarding the Veteran's reported treatment for malaria in 1947.

In April 2011, the appellant filed an application to reopen a claim for service connection for the cause of the Veteran's death.

During the course of the appeal, the appellant has submitted statements to the effect that the Veteran's death was caused by malaria and/or tuberculosis or other disease incurred in service.  These statements are duplicative or cumulative, not new, as the appellant is merely reiterating the very same argument she made prior to the prior denial of her claim in August 2002.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by the decision maker at time of prior final disallowance of the claim is not new evidence). 

Additional evidence of record also includes a private medical record that was of record at the time of the prior final denial, and a copy of the appellant's NA Form 13055.  This evidence is duplicative, not new.

None of the additional evidence, even when considered in combination with the other evidence of record, is new and material.  Thus, this evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.  The prior denial is final, and this claim is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade, supra.

ORDER

The application to reopen a previously denied claim for service connection for the cause of the Veteran's death is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


